Security situation in the Sahel region (debate)
The next item is the debate on an oral question to the Vice-President of the Commission, the Union High Representative for Foreign Affairs and Security Policy, by Arnaud Danjean, Ioannis Kasoulides, Elmar Brok, José Ignacio Salafranca Sánchez-Neyra, Michael Gahler, Krzysztof Lisek and Andrey Kovatchev, on behalf of the Group of the European People's Party (Christian Democrats), concerning the security situation in the Sahel region - B7-0808/2010).
Mr President, Baroness Ashton, the subject we are dealing with today is one that we ought to have begun looking at many months ago, given that the security situation in the Sahel region has been steadily deteriorating for over three years now. Furthermore, we are dealing with the subject in a week in which we in France have buried two innocent young victims of Islamic terrorism, who were killed on the Niger-Mali border a few weeks ago.
Aside from the intense feelings that these crimes arouse, we need to recognise the real threats concentrated in this region on Europe's doorstep, as the threat is not only from terrorism, even though the kidnappings and murders are the most dramatic manifestation of the deteriorating situation in Mauritania, Mali and Niger. Criminal networks are rife. Trafficking in drugs, arms and human beings is threatening the stability of these countries, but also that of our own continent. For make no mistake, in the same way that the majority of the victims of the terrorist acts in this region are European citizens, Europe is also the destination for this trafficking.
In the face of this extremely worrying situation, the European Union should put in place an integrated, comprehensive strategy to combine its development and security policies. This is absolutely vital. There are initiatives already in place of course, via the tenth European Development Fund (EDF) in particular, and almost EUR 2 billion have been set aside for these countries for combating poverty, developing the economy and establishing more effective governance. Certain Member States have bilateral cooperation policies, too, of course.
However, we now need to go much further. In particular, our action needs to be much more coordinated. We need to strengthen the regional approach and encourage these countries to work together more to deal with the common challenges they face. We also need to expand the range of policies at the EU's disposal and integrate them as much as possible, in the areas of development, security, strengthening institutional structures, customs, the courts and the police.
Baroness Ashton, there are few regions so close to Europe that harbour so many threats to our security and there are few regions in which the EU can at last put into practice the integrated approach envisaged in the Treaty of Lisbon, on the basis of which the European External Action Service which you currently head was formed.
Baroness Ashton, please can you give us some details about the strategy that you intend to implement in this region?
Vice-President of the Commission/High Representative of the Union for Affairs and Security Policy. - Mr President, I want to begin as Mr Danjean did, with the terrible news of the death of two young Frenchmen who were kidnapped 10 days ago in Niger's capital, Niamey, and killed only a few hours later. We have condemned what is a truly appalling crime and I reiterate our condolences to their families, as well as to those of Niger's officers who were killed during the ensuing shooting. I want to express solidarity with the French authorities and the authorities of Niger.
Of course, another five French citizens are still being held hostage somewhere in the desert of northern Mali by al-Qaeda in the Islamic Maghreb. In the last year alone, 10 European citizens were kidnapped and four were killed.
The security situation in the Sahel is alarming: organised crime networks, weak state presence in the desert zones and low capacity of security sectors in addition to widespread poverty, drought and food shortages. These threats pose a serious challenge to development work and prospects, as it has become too risky for those engaged in development to continue their operations in this environment.
The EU and its Member States have been contributing for several years to tackling the development and the security problems in individual Sahel countries, but threats to security transcend national borders and the only possible, the only effective response is a regional and comprehensive one. We need to make the ongoing European engagement in the Sahel more coherent, more coordinated and more effective.
Last October, the Foreign Affairs Council gave me the task of preparing, in association with the Commission, a strategy for the Sahel for the beginning of this year. This strategy was to be based on a holistic and integrated approach, making use of the various instruments at our disposal in a coherent way, so we can foster security, stability, development and good governance in Sahel.
I believe that, in order to respond to the complexity of the challenges of the Sahel, we have to act at various different levels. Firstly, we need a political and diplomatic dimension. That is necessary to ensure that we facilitate dialogue between the Sahel countries, which continue to harbour mutual distrust. We should build on the national strategies that we have - where they exist - and encourage the setting up of regional initiatives and tools to jointly address security threats.
In parallel, the EU should reinforce the dialogue on security in the Sahel with the Maghreb countries, regional organisations - the African Union, ECOWAS and CEN-SAD - and also the international community at large, and the United Nations, the United States and Canada in particular.
Secondly, we need to assist the Sahel countries in enhancing the capabilities of the security sectors - army, police, justice and border control systems - in each country. They must be able to effectively re-establish the rule of law and security and redeploy state authority in the most sensitive regions. We will encourage regional cooperation between Mali, Mauritania and Niger at an operational level so they can jointly and more effectively face the threat of al-Qaeda in the Islamic Maghreb, organised crime and domestic banditry.
Thirdly, in the longer term, the EU should continue to contribute to the development of the Sahel countries in order to help them increase their capabilities to provide social services and development to the population. Individual countries will continue to promote internal stability and help find both socio-economic solutions and solutions to ethnic tensions.
Fourthly, in order to prevent and fight against extremism and radicalisation, we need to support states and legitimate non-state actors in designing and implementing strategies and activities, with the aim of fighting Islamic radicalisation and promoting democratic, tolerant and non-violent visions for society.
Our endeavour will be to use, in a coherent manner, the short-term and long-term instruments that we have in order to implement the different components of this strategy. Member States' engagement to build into the strategy will, of course, be part of this.
I am working very closely with Commissioner Piebalgs, whose involvement in the preparation of the security and development strategy is essential, to ensure the necessary resources for its implementation.
I am convinced that if we set up this new comprehensive and holistic strategy, continuing the political, diplomatic and operational development strands of our engagement in the Sahel, we will give a new impetus to tackling the multiple threats and challenges that this region faces. I am looking forward to presenting this strategy properly in a few weeks' time and involving the honourable Members of the European Parliament in discussion.
Mr President, as stated in the text of the oral question that we have tabled, in the last three years, we have seen an escalation of the situation detrimentally affecting European Union interests and citizens in the southern Sahara, which has become a haven for the Islamic branch of al-Qaeda, with a whole string of murders, kidnappings, extortion, blackmail, drug trafficking and people trafficking, the victims of which have been German, Italian, Spanish and, most recently, French citizens. We therefore want to express our solidarity with our French fellow Members, and say, Baroness Ashton, that this situation demands a firm, unflinching response from the European Union, as President Sarkozy has demanded.
In this context, this response needs to be made in the political, economic and development spheres, and Mr Danjean reminded us of the huge resources in the European Development Fund.
Baroness Ashton, I would like you to give your assessment of the G8 anti-terrorism summit in October - when you received the Council mandate - in Mali, which Algeria did not attend. You said that the response needs to be a regional one. I think it is a bad sign that two of the parties in this conflict - such as Morocco and Algeria - are not cooperating with each other, on top of the unstable situation in Tunisia.
Finally, Baroness Ashton, I would like you to give your assessment of the anti-terrorist centre created by Algeria 2 000 km south of Algiers, in which Mali, Mauritania and Niger are participating, and to tell me if you share the interpretation that the aim of this anti-terrorist centre is to prevent the European Union and the United States from being present in order to guarantee security in the area.
Mr President, High Representative, ladies and gentlemen, there seems to be positive agreement between Mr Danjean's remarks and what you said in your speech, Baroness Ashton, regarding the analysis of the situation, which is that the situation in the Sahel is critical.
We are talking about one of the poorest regions in the world, bordering on some of the countries that have been shaken over the last week by more dangerous instability than ever. It is also a region where terrorist infiltration and drug trafficking are intertwined to a truly worrying extent. All that makes the situation unsustainable and a real threat to Europe.
We therefore need to see a qualitative leap in Europe's initiative. The 2009 initiative for security and development in the Sahel has so far proved ineffective. What is needed is the new strategy for security in the Sahel that the Council of Foreign Ministers have called to adopt, which we are awaiting. I believe there are two important points that have been highlighted: firstly, a regional approach; and secondly, an integrated approach that enables us to make the best possible use of the various instruments available to the EU in a concrete, operational and coordinated way. We must realise, however, that the path for a possible mission must be assessed very carefully, because Common Security and Defence Policy missions are one of the instruments we have available, but they are no replacement for a political strategy.
Our group therefore fully endorses Europe's new, renewed commitment in the Sahel and we are anxious to see the new strategy, discuss it in detail and support its implementation.
Mr President, there has been an alarming increase in the Sahel region of the type of incidents mentioned in the oral question.
The people most affected by the activities of the criminal networks and terrorists are expatriates, many of whom have behaved in an exemplary way, as did the two French nationals whose tragic fate we condemn. At the same time, each incident further undermines the authority of the respective governments, who are attempting to tackle their economic, security and political cooperation problems within a regional system whose institutional framework, let us not forget, is broadly based on the European model. The issues raised in this discussion are extremely important.
If we want to do what is expected of us as the European Union, in the first instance, we must agree on a common approach to the Sahel region in particular and to the Economic Community of West African States (ECOWAS) in general.
Secondly, we must look seriously at both the immediate and the underlying causes behind the deteriorating situation in this region. One of these underlying causes is the extreme poverty of these States, which are therefore weak and unable to fulfil their sovereign functions.
Thirdly, we need to define a clear EU strategy on this subject, and I would like to thank Baroness Ashton for her announcement on this.
Fourthly, we must not skimp on the resources needed to help the States in question regain control of the situation, especially the security situation. I would like to finish by pointing out that in tackling the problems raised in Mr Danjean's question, we are, in fact, taking care of our own security.
Mr President, what is this all about? Is it about organised crime or about political and/or religious terrorism? This is an important question when it comes to assessing the situation. Experts on this region are of the opinion that this is more to do with crime than with religiously motivated international terrorism. Measures against terrorism often have fatal consequences for peace and democracy and can be used as a pretext for promoting other interests.
It may be that this is also about Africa as one of the areas in which Europe is interested. In the words of Gilles de Kerchove, the EU Counter-Terrorism Coordinator, it concerns Africa as Europe's backyard. I am opposed to security policies which will help to militarise Africa. The Sahel region can only be made secure by improving the situation of the population. Increasing security and military budgets in countries where the population is suffering from an acute food shortage is a disastrous move.
Finally, I would like you to consider the fact that kidnapping and other crimes are a business in which many people are involved in a confusing array of organisations. Western funding for security structures could have a counterproductive effect on efforts to combat crime and could continue putting innocent people at risk in future.
(RO) Mr President, the kidnapping and subsequent murder of Antoine de Lecour and Vincent Delory in Niger give us a painful reminder of the need to implement a strategy for promoting security, stability and good governance in the Sahel region. The Group of the European People's Party (Christian Democrats) has actually supported such a strategy for a long time and I would like to welcome, in this context, the European Commission's announcement to the effect that a strategy which will combine security and development aspects will be presented by the end of this month.
I truly believe that we need to look at the security issue in the Sahel from every aspect because, if terrorism has managed to take root in this region, the reason is that it has found there political, mainly social and obviously economic conditions conducive to this development. We are dealing with extremely permeable borders and a lack of any effective government control. All these factors have obviously facilitated the spread of illegal trafficking. There are also development deficiencies.
I believe that there are two extremely useful factors to help ensure the security of the Sahel and, by extension, European citizens. Firstly, a strategy is required at Sahel-Sarahan level, aimed at restoring the authority of the states in the region over the abandoned territories as well as, obviously, at establishing the rule of law. Secondly, I believe that we need to launch joint socio-economic development programmes in the border areas so as to create job opportunities for the local populations.
(IT) Mr President, ladies and gentlemen, requests to debate this topic have been made several times, and commitments have been adopted each time to put the required initiatives into practice in the Sahel region, whether to stabilise the region or to ensure greater security.
As we know, given the lack of borders and the huge size of the region, the Sahel is an ideal area of transit for drug traffickers and terrorist groups, specifically al-Qaeda in the Islamic Maghreb. The weakness and instability of the states in this region are the main problem and, as has been pointed out, the threats directly affect the peoples and countries in the region, particularly Mauritania, Mali and Niger.
The main task the European Union has to address is to draw up a credible security strategy based on the various facets of possible European action: cooperation and development policy, regional programmes, coordination strategies for highway security, and security training policies. Hence, the European Union not just should, but must intervene as quickly as possible, and therefore we are looking forward to the Commission drawing up a complete strategy, as you announced, Baroness Ashton, as well as strong intervention on the ground.
To conclude, my request is clear: we need to pay far greater attention to what is happening south of Europe, because many things are about to change and we had better not be caught unprepared. It could only do the EU good to be more far-sighted.
(SV) Mr President, the deterioration in the security situation in Sahel is extremely serious. It has cost many lives and is threatening to undermine the political progress that has been made in recent years in the fight against terrorism. Naturally, I would also like to extend my sympathy to all those who have been so badly affected by this horrific violence.
It is particularly regrettable that the attacks by al-Qaeda are increasing in the Sahel region at a time when they are decreasing in many other parts of the world. An estimated 25% of the global cocaine trade to Europe from Latin America comes through the Sahel region every year. Drug smuggling enables terrorist activities to be funded by stable incomes and it also makes it possible to recruit young people in the region and pay them well.
This frightening development is also worrying our colleagues in the Sahel region and, at the most recent meeting of the ACP-EU Joint Parliamentary Assembly in December, we discussed precisely how the security situation in this region can be improved and the smuggling reduced. Baroness Ashton, the EU's efforts here need to be very clear and they also need to be stepped up. Together with the countries in the Sahel strip, we must extend and coordinate our efforts by means of an overall regional strategy just like you mentioned. The EU has a huge joint responsibility here to provide high quality assistance with a definite strengthening of the democratic forces.
(ES) Mr President, as you know, Niger, one of the central countries of the Sahel region, is holding presidential and parliamentary elections at the end of this month. I think that Baroness Ashton's decision to send a European Union delegation to those elections is an important gesture of support, and I want to thank her for thinking of me to chair it.
I would first of all like to express my regret at the recent murder of two young French people in Niger at the hands of terrorists, not forgetting the Nigerien soldiers who died during the rescue operation.
The population of the region clearly rejects violence and terrorism, as they are the first to suffer as a result, but they ask the European Union to do everything it can to help them to eradicate terrorist violence and, among other things, to provide weapons and training for their armed forces so that they can respond adequately to these terrorist incursions.
In addition, despite having a great wealth of natural resources, Niger is one of the least developed countries in the world. The European Union must therefore work to establish an effective development cooperation strategy to help Niger and the whole region out of the difficult situation they are in. I think there is a great deal at stake for us in this area of the world, because it is not only its welfare, but that of Europe that is dependent on its stability, given its geographical proximity.
(PT) Mr President, insecurity in the Sahel region requires development effort, as Commissioner Piebalgs said a few days ago. However, development, although essential and long lasting, is not enough on its own. As Baroness Ashton said today, the EU needs a coherent strategy that makes use of all available instruments, including those aimed at reforming the security sectors of the countries in the region and at democratic and institutional capacity building. The European Union has not acted in this way, though. We need only take a look nearby at Guinea-Bissau, today practically transformed into a narco-state, from where the European Union very recently withdrew a European Security and Defence Policy mission. That was wrong, because what was needed was to strengthen the size and mandate of this mission, especially since the centre of organised crime in Guinea-Bissau targets Europe directly.
Another example of how the European Union is not doing what it should in the Sahel is the way in which it has washed its hands of seeking a solution to the conflict in Western Sahara. If we continue to look the other way - particularly now with the highly charged events happening in Tunisia and the consequences for the entire region - we shall only aggravate the security situation in the Sahel and deliver another cornered, desperate generation to criminal and terrorist organisations like al-Qaeda in the Islamic Maghreb, which are already at large in the region.
We cannot continue not having this coherent strategy in place, as described by Baroness Ashton.
(FR) Mr President, Baroness Ashton, ladies and gentlemen, the Sahel is a pivotal region lying between Sub-Saharan Africa and Europe. The worrying level of insecurity there concerns us all.
I would like to draw your attention to the resolution adopted on 4 December last year by the ACP-EU Joint Parliamentary Assembly, which addresses precisely this subject, and to the recommendations this resolution makes.
A common European strategy is obviously needed, but the European Union will not get anywhere if it is acting alone. This is why the actors present in the region need to engage in wide-reaching concerted action. A summit of the Heads of State of the countries in the region, organised under the auspices of the UN, the EU and the African Union, would be an opportunity to tackle the problem head on and to try to find solutions through a broad-based strategy.
In order to demonstrate real political will, a two-stage action plan for the region is desperately needed. The first stage would deal with the immediate, urgent situation. This would involve the region's states pooling the resources and information they have and coordinating their actions.
The second stage would involve raising the awareness of the local inhabitants about the problem and looking at prevention. It is important to prevent the ranks of terrorists from swelling day by day as a result of the frustration and lack of direction of the region's inhabitants.
The European Union cannot stand by and do nothing to tackle this problem. I would therefore urge Baroness Ashton to do everything necessary in order to move the discussions on and to come up with concrete solutions to this major problem.
(RO) Mr President, the deterioration in the security situation in the Sahel region is no longer a regional problem. Unfortunately, it has now become a European Union problem with the increase in the number of attacks where European citizens are the victims.
The Sahel is facing, first and foremost, a terrorist threat, which is growing steadily and whose victims are mainly Europeans, who are being kidnapped and murdered with appalling frequency. This is also a transit region for drugs and arms smuggling, as well as a channel for illegal emigration to Europe. I believe that practical cooperation must be stepped up with the North African authorities to increase the involvement of the armed and security forces in the region in combating terrorism. Similarly, we have available a number of political instruments for boosting regional cooperation in order to counter this threat.
I hope that the European Union's technical assistance efforts will be focused, to a larger extent, on supporting the development process because we cannot overlook the fact that the terrorist groups find the Sahel a fertile ground for support, particularly due to the poverty among the population and the fragile state of government authority. I believe that increased, properly targeted development aid can play a key role in improving the situation in the region.
(FR) Mr President, Baroness Ashton, ladies and gentlemen, we all agree that the situation in the Sahel region has worsened considerably. A lawless zone allowed to develop on Europe's doorstep is a threat that we should combat decisively and immediately. The number of extremist groups is increasing, and they are threatening the lives of civilians.
I, too, condemn the loss of human life and kidnappings and am concerned for European nationals in the region. Until now, Morocco has acted as a stronghold against the different forms of trafficking from the Sahel. However, drug, arms and human traffickers are now bypassing Morocco by going through Mauritania and the Canary Islands to reach the European Union. I see it as the EU's responsibility to take action to help these States put an end to these threats.
Europe's security is determined not only on our own territory but also in the regions nearest to us. The time has come to act, and I call on the Commission and the Council to implement an action plan that will help restore security in the Sahel region.
(FR) Mr President, Baroness Ashton, as a Member of the European Parliament who hails from the north of France, I will join Mr Danjean in describing not only the intense emotions that the killing of these two young men from northern France provoked but also the sense of outrage at the injustice of it. I pay tribute to their memory.
I agree with Mr Danjean's assessment of the situation and I also welcome the initial answers that Baroness Ashton gave at the beginning of our discussion. However, I would like if I may, Baroness Ashton, to ask you a question: we know how permeable the borders are between Mali and southern Algeria and we know that on the other side of the Sahel, the Western Sahara could also become a source of insecurity in the future, just as the Sahel is today.
Can you therefore tell us whether you are planning any initiatives, especially in response to the autonomy plan presented by the Kingdom of Morocco to the United Nations, which I believe would help make the region secure and establish the necessary dialogue with the Algerian authorities in particular?
Mr President, sadly, Salafist forces that are part of the global al-Qaeda franchise have found sanctuary in the Sahel region, which is a vast and remote territory ideal for them for purposes of terrorist training, kidnapping unfortunate innocents - and here I extend my condolences to the families of the two French citizens recently murdered - and, of course, drug smuggling and organised crime.
This poses a vast security challenge on top of the similar problems we already face in the Afghanistan/Pakistan border region, in Somalia and in Yemen. The EU must now cooperate strongly with our US allies and other democratic countries such as India and Israel, as well as neighbouring moderate Arab and African governments, in finding a joint strategy to defeat this menace to global security.
Madam High Representative, Operation Atalanta, off Somalia, has been a success. Perhaps something now needs to be considered - under a NATO hat, a French-led Common Security and Defence Policy mission, or whatever - to defeat this global threat, particularly in the region of Mali, Mauritania and Niger, which are already extremely poor countries and need every bit of help we can give them.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I will be quite brief because honourable Members have been very helpful in offering not only support for the breadth of the approach that we will be taking but also raising particular issues.
If I pick up two of them, the first is - and, in a sense, Mrs Salafranca began with it - about how we should support regional initiatives, which are often dominated by individual countries but do not include all the members of the region, and how best to try and provide the kind of support that ensures we engage with all the countries of that region. I am putting it slightly more broadly than the honourable Member did, but very deliberately so. One of the challenges for us is to back initiatives that countries are able to take individually and collectively, but ensure that they can be effective by ensuring that they are comprehensive, either in terms of the numbers of countries or in the approach that they take.
One of the things we need to look at is how to balance our own actions against supporting actions from those most concerned. I am always very conscious of looking at ways in which we intervene, through our support and through the instruments at our disposal, to back up and support initiatives on the ground - home-grown initiatives - as being often but not always the best way forward.
Regarding the Western Sahara and the proposals being made, these are things we need to look at. I need to see where best we can lend support. I am conscious in a number of discussions with honourable Members that these issues, particularly Western Sahara, have become more prominent. We need to think about this approach in a very comprehensive way. We will continue to work on this. It will be part of the discussions that we have at the Foreign Affairs Council, but also something that we will return to with the Parliament to make sure that we have got it right.
It is now really important that we move forward into a strategy that really does consider the short, medium and long term but also the breadth of the way in which we can engage as a European Union, as a Parliament, as a Commission and as a series of Member States able to pack this up into one seriously thought-through strategy for the future.
The debate is closed.